763 F.2d 1187
Marvin FRANCOIS, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Respondent-Appellee.
No. 83-5775.
United States Court of Appeals,Eleventh Circuit.
May 28, 1985.

Joel N. Rosenthal, Miami, Fla., for petitioner-appellant.
Calvin Fox, Asst. Atty. Gen., Miami, Fla., for respondent-appellee.
On Appeal from the United States District Court for the Southern District of Florida;  SIDNEY M. ARONOVITZ, Judge.ON APPLICATION FOR RECALL OF MANDATE
(Opinion August 31, 1984, 11th Cir., 1984, 741 F.2d 1275)
Before FAY and ANDERSON, Circuit Judges, and MARKEY*, Chief Judge of the Federal Circuit.
PER CURIAM:


1
Appellant's emergency motion for recall of the mandate is DENIED.



*
 Honorable Howard T. Markey, U.S. Circuit Judge for the Federal Circuit, sitting by designation